Case: 16-17408   Date Filed: 03/26/2018   Page: 1 of 11


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-17408
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 3:16-cr-00083-MHT-TFM-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

STANLEY JAWAN HINTON,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      ________________________

                             (March 26, 2018)

Before TJOFLAT, ROSENBAUM, and FAY, Circuit Judges.

PER CURIAM:
             Case: 16-17408     Date Filed: 03/26/2018   Page: 2 of 11


      After a jury trial, Stanley Jawan Hinton was convicted of aiding and abetting

an armed carjacking. On appeal, he argues that there was insufficient evidence to

support his convictions. After careful review, we affirm.

                                         I.

      In August 2014, Hinton, using an alias, posted an ad on Craigslist for the

sale of a 1989 Mercury Grand Marquis. Jeffrey Allen responded to the ad and

agreed to purchase the car from Hinton for $2,000. Allen traveled from Alabama

to Columbus, Georgia, to make the exchange. Three hours before the exchange,

Hinton assured Allen over the phone that he had the “title in hand.” But when

Allen arrived, Hinton said the title had been lost. Nevertheless, Allen paid Hinton

the $2,000 and took possession of the car, with the assurance that Hinton would

either find the title or file for lost title in the coming weeks. Also present during

the exchange were Hinton’s co-defendants Tawanda Sears, who Hinton said was

his girlfriend, and Jacinto Robinson, who Hinton said was his brother. Sears

collected the money and wrote Allen a bill of sale.

      About two weeks later, Allen decided to return the car. He still had not

received the title, which had, in fact, been pawned by Sears before the sale. And,

within a week or two of the sale, Sears had called him to say that the 26-inch rims

on the car, which Allen believed were included in the $2,000 purchase price, were

actually rented and $1,000 was still owed on them. Allen contacted Hinton to


                                         2
                 Case: 16-17408       Date Filed: 03/26/2018        Page: 3 of 11


arrange a return, and they agreed to meet near a gas station to make the exchange.

Allen agreed to a refund of $1,800.

      Allen’s cousin Elicia Allen 1 followed Allen to the gas station in her own car,

and she and Allen both testified at trial as to the events that followed. As Allen

and Elicia arrived, Hinton was waiting in a Dodge Charger along with co-

defendants Robinson, Sears, and Delricco Jones. Hinton and Robinson got out of

the Charger and approached Allen. Hinton told Allen that he wanted Robinson,

who was a mechanic, to examine the car before making the exchange. After

opening the hood to examine the engine, Robinson said he heard a new tapping

noise, and he asked to drive the car around the gas station to ensure it was still in

good condition. Though skeptical, Allen reluctantly agreed and stepped into the

passenger’s seat. Hinton got back in the Charger. Robinson began to drive, and as

he reached the back of the gas station, he accelerated abruptly. Allen feared

Robinson would drive the car away with him, so he hurriedly grabbed the gear

shift and placed the car in park.

      The Charger pulled up next to the Marquis just after it came to a halt. Jones,

who until this time had remained in the Charger, stepped out of the back seat and

walked up to the side of the Marquis where Allen was seated. He then pointed a

gun at Allen and told him to get out of the Marquis. Fearing for his life, Allen


      1
          To avoid confusion, we refer to Elicia Allen as “Elicia” in this opinion.
                                                  3
             Case: 16-17408     Date Filed: 03/26/2018   Page: 4 of 11


leapt from the car, and Jones took his place in the passenger seat. Robinson and

Jones sped away in the Marquis, with Hinton and Sears following in the Charger.

      A grand jury indicted Hinton and his co-defendants on two counts:

(1) aiding and abetting a carjacking, in violation of 18 U.S.C. §§ 2119 and 2; and

(2) aiding and abetting the brandishing of a firearm during a crime of violence, in

violation of 18 U.S.C. §§ 924(c)(1)(A)(ii) and 2. Hinton pled not guilty.

      A jury found Hinton guilty on both counts following a two-day trial. At the

close of the government’s case, and then again after he recalled Elicia to testify

briefly, Hinton moved for a judgment of acquittal, arguing that the government

proved only an armed robbery of $1,800, not a carjacking. The court denied these

motions and submitted the case to the jury. Following a guilty verdict, the district

court sentenced Hinton to 40 months in prison on Count I and 84 months in prison

on Count II, to be served consecutively for a total of 124 months. Hinton now

appeals.

                                        II.

      We generally review challenges to the sufficiency of the evidence de novo,

asking whether a reasonable jury could have found the defendant guilty beyond a

reasonable doubt. United States v. Godwin, 765 F.3d 1306, 1319 (11th Cir. 2014).

In doing so, we view the evidence, whether direct or circumstantial, in the light

most favorable to the government and accept all reasonable inferences and


                                         4
               Case: 16-17408       Date Filed: 03/26/2018      Page: 5 of 11


credibility choices that support the jury’s verdict. United States v. House, 684 F.3d
1173, 1196 (11th Cir. 2012); United States v. Williams, 390 F.3d 1319, 1324 (11th

Cir. 2004). We will not overturn a guilty verdict unless, based on the record

evidence, no rational trier of fact could have found the defendant guilty beyond a

reasonable doubt. United States v. Silvestri, 409 F.3d 1311, 1327 (11th Cir. 2005).

       While our review is normally de novo, “we review unpreserved objections to

the sufficiency of the evidence only for plain error.” United States v. Zitron, 810
F.3d 1253, 1260 (11th Cir. 2016) (ellipsis and quotation marks omitted). Here,

even though Hinton moved for judgment of acquittal under Rule 29, Fed. R. Crim.

P., based on insufficiency of the evidence, he did not make the specific arguments

in that motion that he makes on appeal.2 As a result, we review for plain error.

See id. (involving the same situation).

       Review for “plain error” in a sufficiency challenge can also be stated as

review for “a manifest miscarriage of justice.” See United States v. Fries, 725 F.3d
1286, 1291 n.5 (11th Cir. 2013) (“[W]here a defendant fails to preserve an

argument as to the sufficiency of the evidence in the trial court, the predominant

rule in this circuit . . . is better stated as requiring that we uphold the conviction


       2
          Although Hinton makes a few stray references to the argument he made in his motions
for judgment of acquittal—that the government proved only a robbery and not a carjacking—we
conclude that he has not adequately briefed the issue on appeal and has therefore abandoned it.
See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681–82 (11th Cir. 2014) (“We have
long held that an appellant abandons a claim when he either makes only passing references to it
or raises it in a perfunctory manner without supporting arguments and authority.”).
                                              5
              Case: 16-17408    Date Filed: 03/26/2018    Page: 6 of 11


unless to do so would work a ‘manifest miscarriage of justice.’”). Under this

standard, we must affirm unless “the evidence on a key element of the offense is so

tenuous that a conviction would be shocking.”         Id. at 1291 (quotation marks

omitted).

                                         III.

      Hinton’s convictions both rely on an aiding-and-abetting theory of

culpability. That view of culpability holds a person “responsible for a crime he has

not personally carried out if he helps another to complete its commission.”

Rosemond v. United States, 134 S. Ct. 1240, 1245 (2014). A person who aids and

abets an offense may be punished as if he committed the whole crime personally.

See id. at 1246–47; 18 U.S.C. § 2 (“Whoever commits an offense against the

United States or aids, abets, counsels, commands, induces or procures its

commission, is punishable as a principal.”).

      “[A] person is liable under § 2 for aiding and abetting a crime if (and only if)

he (1) takes an affirmative act in furtherance of that offense, (2) with the intent of

facilitating the offense’s commission.” Rosemond, 134 S. Ct. at 1245; see United

States v. Sosa, 777 F.3d 1279, 1292 (11th Cir. 2015). For the “affirmative act”

requirement, the defendant’s actions need not “advance each element of the

offense; all that matters is that they facilitated one component.” Rosemond, 134 S.

Ct. at 1247.     For the “intent” requirement, the defendant must “actively


                                          6
              Case: 16-17408     Date Filed: 03/26/2018   Page: 7 of 11


participate[]” in the crime “with full knowledge of the circumstances constituting

the charged offense.” Id. at 1248–49. A jury may infer a defendant’s state of mind

from circumstantial evidence. United States v. Jernigan, 341 F.3d 1273, 1279

(11th Cir. 2003); United States v. Pantoja-Soto, 739 F.2d 1520, 1524–25 (11th Cir.

1984) (in a sufficiency-of-the-evidence analysis, the elements of aiding and

abetting may be proven by either direct or circumstantial evidence).

      Here, Hinton claims that the government did not present enough evidence

for the jury to find beyond a reasonable doubt that he had the intent necessary to

commit carjacking. “To constitute carjacking under § 2119, the taking of a motor

vehicle must be committed with the intent to cause death or serious bodily harm.”

United States v. Fulford, 267 F.3d 1241, 1244 (11th Cir. 2001) (quotation marks

omitted). The intent element is met “where the government ‘proves that at the

moment the defendant demanded or took control over the driver’s automobile the

defendant possessed the intent to seriously harm or kill the driver if necessary to

steal the car.’” Id. (quoting Holloway v. United States, 526 U.S. 1, 11–12 (1999)).

      However, the government did not need to prove that Hinton personally had

the intent to seriously harm or kill Allen if necessary to steal the car because, to be

convicted under an aiding and abetting theory, he did not personally need to

“commit[] all the acts constituting the elements of the substantive crime aided.”

Sosa, 777 F.3d at 1292 (quotation marks omitted). While the government did need


                                          7
             Case: 16-17408     Date Filed: 03/26/2018   Page: 8 of 11


to prove that “someone committed the substantive offense,” see id., the trial

evidence established that Jones, the wielder of the gun, had the necessary intent. In

Fulford, we found sufficient evidence of intent to convict of carjacking where the

defendant put a gun to the victim’s face and ordered him to get out of the car, and

the victim testified that he feared for his life. 267 F.3d at 1244. The same basic

fact pattern is present here. Jones pointed a gun at Allen and ordered him to get

out of the car, and Allen testified that he jumped from the car because he feared for

his life. Like the panel in Fulford, we conclude that “[t]his evidence is sufficient

for a reasonable jury to conclude that [Jones] had the conditional intent to kill or

seriously harm [Allen] if necessary to steal the [Marquis].” See id.

      As for Hinton’s culpability, the government presented enough evidence for a

jury to find that he was responsible for Jones’s conduct. More precisely, there was

enough circumstantial evidence for a reasonable jury to infer that Hinton willfully

participated in the carjacking “with full knowledge of the circumstances

constituting the charged offense.” See Rosemond, 134 S. Ct. at 1248–49. Hinton

orchestrated the initial sale of the Marquis, using an alias and falsely identifying

Robinson as his brother. He assured Allen that he had the “title in hand” just

before the sale, when a jury could find he knew the title had been pawned

previously. He then organized the return of the car, bringing along at least two of

the same people involved in the initial sale and initiating the ruse to get Robinson


                                         8
              Case: 16-17408    Date Filed: 03/26/2018    Page: 9 of 11


into the driver’s seat of the Marquis without giving Allen any money. And he was

present in the passenger seat of the Charger when Sears drove it beside the

Marquis so that Jones could get out and order Allen from the Marquis at gunpoint.

The jury could have reasonably inferred from these facts that Hinton took

affirmative acts in furtherance of the carjacking with the intent to aid its

commission. See id. at 1245.

      Hinton also challenges his conviction for aiding and abetting the brandishing

of a firearm during the carjacking, which is a “crime of violence” for purposes of

18 U.S.C. § 924(c). United States v. Moore, 43 F.3d 568, 572 (11th Cir. 1994); see

also In re Smith, 829 F.3d 1276, 1280 (11th Cir. 2016). He contends that the

evidence was insufficient for the jury to find behind a reasonable doubt that he

knew Jones would use a firearm in the commission of the offense.

      Where a defendant is charged with aiding and abetting a § 924(c) offense,

the government must prove that the defendant had “advance knowledge” that the

criminal scheme included a firearm. Rosemond, 134 S. Ct. at 1249–50; id. at 1249

(stating that an active participant in a criminal scheme “has the intent needed to aid

and abet a § 924(c) violation when he knows that one of his confederates will carry

a gun”). “[A]dvance knowledge” means “knowledge at a time the accomplice can

do something with it—most notably, opt to walk away.” Id. at 1249–50. Advance

knowledge need not be shown directly, however. For instance, “if a defendant


                                          9
             Case: 16-17408    Date Filed: 03/26/2018   Page: 10 of 11


continues to participate in a crime after a gun was displayed or used by a

confederate, the jury can permissibly infer from his failure to object or withdraw

that he had such knowledge.” Id. at 1250 n.9.

      Here, sufficient evidence supports the jury’s finding that Hinton willfully

participated in an armed carjacking. While no direct evidence exists that Hinton

knew Jones had a gun, the government presented sufficient circumstantial evidence

from which the jury reasonably could have inferred he knew about the weapon. To

begin with, there is simple proximity. Hinton was in the Charger with Jones

during the drive to the gas station and then again before the Charger pulled up

beside the Marquis and Jones jumped out holding a gun in hand. More broadly,

there is the scheme itself. A jury could permissibly infer from the circumstances

that Jones’s presence with the firearm was not incidental but rather that Jones had

an agreed-upon role to play. Sears was driving the Charger. Hinton was the point

man who initiated the ruse to get Robinson into the driver’s seat of the Marquis.

That leaves Jones, who a jury could reasonably conclude was present because he

was armed and could use the gun if necessary to effectuate the carjacking.

      We find that these facts, taken together, are sufficient for a reasonable jury

to conclude beyond a reasonable doubt that Hinton chose to participate in a

carjacking knowing it would involve a firearm. At the very least, upholding




                                        10
            Case: 16-17408     Date Filed: 03/26/2018   Page: 11 of 11


Hinton’s § 924(c) conviction will not work a “manifest miscarriage of justice.”

See Fries, 725 F.3d at 1291.

      For these reasons, Hinton’s convictions are AFFIRMED.




                                        11